DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 5/25/2022 is acknowledged.
Claims 1, 11, 19 and 25 are amended.
Claim 3 is cancelled.

Response to Amendments
Amendments filed on 5/25/2022 are entered for prosecution. Claims 1, 2, and 4-30 remain pending in the application. 

Allowable Subject Matter
Claims 1, 2, and 4-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 9-11, filed 5/25/2022, with respect to the subject matter of the amended independent claims have been fully considered and are persuasive.
Claims 1, 11, 19 and 25 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following bold italic limitations:
In claim 1, “… wherein the first time period also depends on a SSB to msgA PUSCH association pattern period.” and in combination with other limitations recited in claim 1.
Claim 11, 19 and 25 recites similar features to claim 1 as set forth above and are thus allowable over prior arts of record since the prior arts of record taken individually or in combination fails to reasonably suggest, or render obvious the bold italic limitations above, and in combination with other limitations recited in claim 11, 19 and 25, respectively.
Claims 2, 4-10, 12-18, 20-24, and 26-30 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 2471   


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471